IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CLARENCE DREIER AND                 NOT FINAL UNTIL TIME EXPIRES TO
BRAD DREIER,                        FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellants,

v.                                  CASE NO. 1D13-6186

WACHOVIA BANK,
NATIONAL ASSOCIATION,

      Appellee.

_____________________________/

Opinion filed September 22, 2014.

An appeal from the Circuit Court for Walton County.
Paul A. Rasmussen, Judge.

Davisson F. Dunlap, Jr. and Rebekah A. Smith of Dunlap & Shipman, P.A.,
Tallahassee, for Appellants.

Samuel M. Nelson of Burr & Forman, LLP, Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.